Per Curiam.
We are of opinion that section 882-a of the Civil Practice Act does not, under ordinary circumstances, contemplate the framing of issues to be submitted to the jury in a proceeding to punish for contempt. Since, however, the appellants themselves objected to proceeding to trial unless issues were framed, they are not in a position to object upon that ground. We think the issues as framed are sufficient to present the questions to be decided
The order so far as appealed from should be affirmed, with twenty dollars costs and disbursements.
Present — Martin, P. J., O’Malley, Townley, Untermyer and Cohn, JJ.
Order so far as appealed from unanimously affirmed, with twenty dollars costs and disbursements.